Name: Regulation (EEC) No 2517/74 of the Commission of 3 October 1974 amending Regulation (EEC) No 685/69 as regards the adjustment of private storage aid for butter to take account of the changes in the buying-in price
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  agricultural structures and production;  distributive trades;  prices
 Date Published: nan

 No L 269/24 Official Journal of the European Communities 4. 10 . 74 REGULATION (EEC) No 2517/74 OF THE COMMISSION of 3 October 1974 amending Regulation (EEC) No 685/69 as regards the adjustment of private storage aid for butter to take account of changes in the buying-in price Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its Chairman , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 662/74 (2 ), and in particular Article 6 (7) thereof ; Whereas Article 29 of Commission Regulation (EEC) No 685/69 (3) of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream, as last amended by Regulation (EEC) No 658/74 (4 ), provides for private storage aid to be adjusted if the buying-in price for butter is changed ; Whereas it appears necessary to apply the same rule where the buying-in price for butter, expressed in the national currency of a Member State, is increased or reduced as the result of a change in the representative rate or the exchange rate referred to in Article 2 of Council Regulation No 1 29 (5 ) on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy, as last amended by Regulation (EEC) No 2543/73 (6) ; Article 1 The following subparagraphs are added to Article 29 of Regulation (EEC) No 685/69 : ' If the increase in the buying-in price is higher than the level of aid , no aid shall be granted . The provisions of the preceding subparagraphs shall also apply in the event of a change in the buying-in price for butter, expressed in national currency, applied by the intervention agency concerned .' Article 2 This Regulation shall enter into force on 1 October 1974 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1974 . For the Commission The President Francois-Xavier ORTOLI (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 85 , 29 . 3 . 1974, p. 51 . (3) OJ No L 90, 15 . 4 . 1969, p. 12 . 4) OJ No L 80, 26 . 3 . 1 974, p. 3 . (s) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (&lt; ¢) OJ No L 263 , 19 . 9 . 1973 , p. 1 .